Citation Nr: 1028057	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder

2.  Entitlement to service connection for psychosis not otherwise 
specified (NOS), claimed as paranoid schizophrenia.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2010 Board remand.  The issues are on appeal 
from a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  It was 
first before the Board in April 2007, when the Board denied the 
issues on appeal.  Pursuant to a Joint Motion to Remand (JMR), 
the Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in June 2008 and remanded the case to the Board 
for readjudication.  The Board remanded the claims for further 
development in November 2008, requested an opinion by an 
independent medical expert (IME) in July 2009 and most recently 
remanded the issues in February 2010.  The case has been returned 
to the Board for appellate review.   

The issues on appeal were originally characterized as entitlement 
to service connection for paranoid schizophrenia and bipolar 
disorder.  The Court has recently held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The most recent 
medical evidence of record shows current diagnoses of psychosis 
NOS and depression.  The Board finds that these diagnoses are 
consistent with the Veteran's descriptions of his psychiatric 
disorders and the other information of record.  As such, the 
claims on appeal have been recharacterized as entitlement to 
service connection for major depressive disorder and psychosis 
NOS.     


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entry into 
service. 

2.  There is not clear and unmistakable evidence that a 
psychiatric disorder preexisted service.  

3.  The preponderance of the competent and credible evidence is 
against finding that major depressive disorder was present in 
service or is related to service.  

4.  The preponderance of the competent and credible evidence is 
against finding that psychosis NOS was present in service, is 
related to service or manifested itself to a compensable degree 
in the first post-service year.   


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Psychosis NOS was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Prior Board Remands

The Board remanded the claims on appeal in November 2008 to 
provide the Veteran a VA examination, to provide notice pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and to 
obtain records from the Social Security Administration (SSA).  In 
April 2010, the Board remanded the case to the RO for initial 
consideration of new evidence.  As all of the above directives 
have been accomplished, the Board finds that there has been 
compliance with its prior remands.  Stegall v. West, 11 Vet. App. 
268, 271 (1998). 


II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  
Pursuant to the Board's November 2008 remand, the RO provided 
VCAA notice to the Veteran in January 2009.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation benefits.  
The RO advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In the correspondence dated in January 2009, the RO also informed 
the Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the RO 
has satisfied the requirements of Dingess/Hartman.  Although the 
AOJ did not provide fully compliant VCAA notice until after 
initial adjudication of the claim, it readjudicated the claim and 
issued supplemental statements of the case in March 2009 and 
April 2010.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Finally, the Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment records, 
medical records from the VA medical center (VAMC) in Minneapolis 
and private treatment records, including records from United 
Hospital.  The RO requested records from the VAMC in St. Cloud, 
but no records were available.  The RO obtained SSA records for a 
disability claim not pertinent to the psychiatric issues on 
appeal.   

The RO provided a VA examination in February 2009, and the Board 
obtained an IME opinion in July 2009.  In that regard, when VA 
undertakes to provide an examination or obtain an opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
examiners considered all of the pertinent evidence of record and 
the statements of the Veteran, and provided a complete rationale 
for the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The Board has considered the contentions of the Veteran's 
attorney regarding the adequacy of the IME opinion and VA 
examination provided.  With regard to the assertion that the IME 
and VA examiner rejected the Veteran's lay statements regarding 
psychiatric symptoms in service, the Board does not find this to 
be the case.  Each examiner thoroughly reviewed the claims file 
and considered all of the pertinent evidence, including the 
Veteran's lay statements, in making his or her determination.  
The VA examiner and the IME rendered specific psychiatric 
diagnoses supported by detailed reports explaining their 
rationale.  As their opinions are based on sufficient facts and 
data, the Board finds them probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-303 (2008).   

The Veteran has not made the RO or the Board aware of any other 
obtainable evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

III. Aggravation 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands-that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection-must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

The Veteran asserts that he began seeing people when he was four 
or five years of age.  The Veteran also reported in an April 1999 
treatment note that he had a psychiatric hospitalization at age 
13.  However, during the February 2009 VA examination, the 
Veteran stated that he was placed in a care facility at age 13 
due to an abusive home environment.  He did not report any 
psychiatric hospitalizations during his youth.  The report of his 
entrance examination, dated in August 1972, does not contain 
reference to psychiatric disorders.  In fact, the military 
examiner noted a normal psychiatric evaluation.  

The competent and probative evidence of record supports the 
conclusion that the Veteran's psychiatric disorders did not exist 
prior to service.  There is no clinical evidence that the Veteran 
began having hallucinations as a child, and the record shows that 
any such symptoms seem to have resolved by the time of his entry 
into active duty service.  The Board finds that there is not 
clear and unmistakable evidence that the Veteran's psychiatric 
disorders preexisted service.  

Accordingly, the Veteran is presumed to have been sound upon 
entry into service with respect to his major depressive disorder 
and psychosis NOS.  As such, service connection will be 
adjudicated on a direct basis.  

IV. Service Connection

Legal Criteria

Service connection may be granted to a Veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of a chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases, 
including psychoses, that are manifested to a compensable degree 
within one year after separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
Such determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that psychosis is considered a chronic disease 
under 38 C.F.R. § 3.307(a).  When a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected.   38 
C.F.R. § 3.303(b), see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008) (holding that when a chronic disease is identified in 
service and at any time after service, service connection will be 
granted without the need for nexus evidence).  

When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107(b). 

Major Depressive Disorder and Psychosis  NOS

The Veteran seeks service connection for major depressive 
disorder and psychosis on a direct basis.  He asserts that he 
began hearing voices while in service.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
notes that service treatment records show that the Veteran 
received inpatient treatment for substance abuse from March to 
April of 1974.  In an April 1974 discharge report, a military 
physician stated that the Veteran had little active participation 
in group therapy and was depressed.  In a July 1974 service 
treatment records, an examiner stated that the Veteran appeared 
to be severely depressed.  Although there was no concrete 
diagnosis of depression in service, the Board will concede that 
the Veteran displayed a depressed mood on at least two occasions 
in service.    

However, service treatment records, including the September 1974 
separation examination report, are negative for complaints, 
diagnoses or treatment for chronic depression.  In fact, during 
the September 1974 separation examination, the psychiatric 
evaluation was reported as normal.  Therefore, entitlement to 
service connection for depression NOS based on in-service 
incurrence must be denied despite the fact that the Veteran 
displayed a depressed mood on two occasions while on active duty.  
As service treatment records are entirely negative for 
complaints, diagnoses or treatment of psychosis NOS, service 
connection based on in-service incurrence also is not established 
for that disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).    

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1974 and the first post-
service evidence of treatment for psychosis in 1999 and of 
depression in August 2000, to be compelling evidence against a 
finding of continuity.  Put another way, the 25 year gap between 
the Veteran's discharge from active duty and the first evidence 
of psychiatric disorders weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges that the Veteran and his 
representative are competent to give evidence about what they see 
and the Veteran is competent to give evidence about what he sees 
and feels.  The Veteran is competent to report that he has 
experienced psychiatric symptoms since service.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 
16 Vet. App. 370 (2002).  However, upon review of the claims 
folder, the Board finds that the Veteran's assertions are not 
credible.  His claim is contrary to what is found in the record, 
which shows no psychiatric disorders upon separation from service 
and no psychiatric treatment prior to 1999.  Therefore, 
entitlement to service connection for psychosis NOS and major 
depressive disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's 
current depression and psychosis diagnoses and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
fact, the July 2009 IME, after an exhaustive review of the record 
on appeal, opined that the Veteran does not have a psychiatric 
disorder attributable to service.  He stated that the Veteran's 
psychiatric diagnoses, including depression and psychosis NOS, 
were more likely than not unrelated to service.  His rationale 
was that service medical records did not reflect that the Veteran 
had stigmata of psychotic illness, including grossly disorganized 
thinking or major changes in psychomotor activity, while on 
active duty.  Further, the examiner believed that the two 
notations of depressed mood in service were possibly a substance 
abuse induced mood disorder.  Also, service treatment records did 
not show a typical presentation of depression, which would have 
included withdrawal, appetite loss, lack of interests, guilt, 
sleep difficulties and/or suicidal ideation.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  

As to the Veteran's claim that his psychiatric disorders began in 
service, the Board finds that depression and psychosis NOS may 
not be diagnosed by their unique and readily identifiable 
features, and therefore, the presence of the disorders are a 
determination medical in nature and not capable of lay 
observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds the Veteran's opinion that his 
psychiatric disorders were caused by service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   Moreover, the Board places greater probative value 
on the IME opinion cited above which was provided after a review 
of the record on appeal. 

Based on the discussion above, the Board also finds that service 
connection for psychosis NOS and major depressive disorder is not 
warranted based on the initial documentation of the disability 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disabilities and an established injury, disease, 
or event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is establishing 
his claim because the record is negative for manifestations of 
psychosis in the first post service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for major 
depressive disorder and psychosis NOS on a direct and presumptive 
basis, despite the fact that the Veteran experienced depressed 
moods in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.307, 3.309.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  See 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for major depressive disorder 
is denied.

Entitlement to service connection for psychosis NOS is denied.    




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


